     Case 2:18-cv-09491-FMO-AS Document 23 Filed 01/31/19 Page 1 of 5 Page ID #:131



 1    LTL ATTORNEYS LLP
      Joe Tuffaha (CA Bar No. 253723)
 2     joe.tuffaha@ltlattorneys.com
      Prashanth Chennakesavan (CA Bar No. 284022)
 3     prashanth.chennakesavan@ltlattorneys.com
      300 South Grand Avenue, 14th Floor
 4    Los Angeles, CA 90071
      Tel: (213) 612-8900
 5    Fax: (213) 612-3773
 6    Attorneys for Defendants
      Robert Goldstein and DRG Strategic, LLC
 7    d/b/a Meridian Global
 8
                              UNITED STATES DISTRICT COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10
11     MATTHEW PLISKIN, AS TRUSTEE              CASE NO.: 2:18-cv-09491 FMO (ASx)
       OF THE ICPW NEVADA TRUST,
12
                Plaintiff,                      DEFENDANTS’ REPLY IN
13                                              SUPPORT OF MOTION TO
                             v.                 DISMISS PLAINTIFF’S
14                                              COMPLAINT
       ROBERT GOLDSTEIN and DRG
15     STRATEGIC, LLC d/b/a MERIDIAN            Date:    February 14, 2019
       GLOBAL,                                  Time:    10:00 a.m.
16                                              Place:   Courtroom 6D
                                                Judge:   Hon. Fernando M. Olguin
17              Defendants.
18
19
20
21
22
23
24
25
26
27
28


                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
     Case 2:18-cv-09491-FMO-AS Document 23 Filed 01/31/19 Page 2 of 5 Page ID #:132



 1                      MEMORANDUM OF POINTS AND AUTHORITIES
      I.    INTRODUCTION
 2
            Plaintiff’s Opposition to Defendants Robert Goldstein (“Goldstein”) and DRG
 3
      Strategic, LLC, d/b/a Meridian Global (“DRG”) (collectively “Defendants”) Motion to
 4
      Dismiss only underscores the defects in Plaintiff’s Complaint in establishing that
 5
      Defendants possessed the requisite minimum contacts with the State of California.
 6
      Plaintiff’s claims against Defendants are for “aiding and abetting breach of fiduciary
 7
      duty” and “unjust enrichment.” Nowhere in his Opposition does Plaintiff dispute that
 8
      the communications leading up to, and the finalization of, the ultimate agreement
 9
      between Defendants and Ironclad—the conduct forming the basis of these claims—took
10
      place solely in the State of Texas. Instead, Plaintiff tries to connect Defendants to
11
      California by focusing on the relabeling of the gloves in a warehouse in Los Angeles.
12
      Plaintiff misses the point. The action of relabeling the gloves has no bearing on his
13
      purported claims, and there is no allegation by Plaintiff that Ironclad’s injuries were in
14
      any way caused by the relabeling in California. Because the entirety of the negotiations
15
      and formation of the agreement that form the basis of this action took place solely in the
16
      State of Texas, the Court should dismiss these claims with prejudice for lack of specific
17
      jurisdiction.
18
      II.   ARGUMENT
19
            A.        The Conduct Forming the Basis of the Action Occurred Solely in the
20
                      State of Texas
21
            Plaintiff’s causes of action for “aiding and abetting breach of fiduciary duty” and
22
      “unjust enrichment” center around an agreement whereby Plaintiff alleges Defendants
23
      agreed to act “as the counterparty in several phony round-trip transactions.” See
24
      Plaintiff’s Opp’n at p. 6. It is this agreement to engage in a series of allegedly
25
      fraudulent transactions that form the basis of Plaintiff’s claims. Notably, the facts show
26
      that the conduct leading to the formation of this agreement took place exclusively in the
27
      State of Texas.
28

                                               1
                       DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
     Case 2:18-cv-09491-FMO-AS Document 23 Filed 01/31/19 Page 3 of 5 Page ID #:133



 1          First, all conversations, whether in person, email, telephone, or in writing took
 2    place in Texas. See Declaration of Robert Goldstein (“Goldstein Decl.”) at ¶ 4. This
 3    includes all negotiations and business dealings between Defendants and Ironclad. Id.
 4    Additionally, the actual agreement entered into between Defendants and Ironclad took
 5    place in Texas. Id. at ¶¶ 5, 10. Finally, following the execution of the agreement,
 6    Defendants sent all invoices to Ironclad in Texas, and all payments were made by
 7    Ironclad in Texas. Id. It is exclusively this conduct that forms the basis of Plaintiff’s
 8    claims for “aiding and abetting breach of fiduciary duty” and “unjust enrichment,” and
 9    it is clear that this conduct occurred exclusively in Texas. Nowhere in his Opposition
10    does Plaintiff dispute that the conduct described here took place anywhere other than in
11    Texas. As such, Plaintiff cannot show a substantial connection between Defendants and
12    the State of California regarding the formation of this allegedly fraudulent scheme.
13    Walden v. Fiore, 571 U.S. 277, 284 (2014).
14          Of note, in the Declaration of Matthew Pliskin (“Pliskin Decl.”) submitted in
15    support of his Opposition to Defendants’ Motion to Dismiss, Plaintiff states that
16    approximately 37% of the total shares of Ironclad were held by known residents of
17    California. Pliskin Decl. at ¶ 3. However, Plaintiff provides no case law in support of
18    his implicit suggestion that the residency of Ironclad’s shareholders in some way
19    establishes minimum contacts between Defendants and the State of California. Such an
20    argument is nonsensical.
21          B.     The Conduct Forming the Basis of Plaintiff’s Claims Does Not Involve
22                 the Relabeling of the Gloves
23          The only contacts Defendants are alleged to have had with the State of California
24    involve the relabeling of gloves after Defendants would purchase them from Ironclad.
25    In an attempt to establish this contact, Plaintiff attaches to his Declaration copies of
26    invoices from Ironclad to Defendants, addressed to their warehouse in Los Angeles
27    County, and tracking orders/purchase orders showing the location of the inventory at
28    that warehouse. Pliskin Decl. at ¶¶ 4-6. Defendants do not dispute that relabeling took

                                             2
                     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
     Case 2:18-cv-09491-FMO-AS Document 23 Filed 01/31/19 Page 4 of 5 Page ID #:134



 1    place in California, but what Plaintiff fails to dispute in his Opposition or Declaration is
 2    that this contact in itself does not establish sufficient “minimum contacts” with
 3    California for the purposes of Plaintiff proving that Defendants entered into a fraudulent
 4    scheme—the basis of his Complaint. The act of relabeling the gloves has no bearing on
 5    the alleged fraudulent conduct supporting Plaintiff’s claims for “aiding and abetting
 6    breach of fiduciary duty” and “unjust enrichment.” Plaintiff makes no allegation either
 7    in his Complaint, Opposition, or supporting Declaration that the gloves were improperly
 8    labeled, or that Defendants’ relabeling of the gloves in California caused Ironclad any
 9    injury. In fact, Defendants properly relabeled the gloves, Defendants were fully paid
10    for the relabeling, the gloves were sold back to Ironclad after Defendants were unable to
11    sell them abroad, and Ironclad eventually resold the gloves with the new labels.
12    Goldstein Decl. at ¶ 9.
13           Additionally, the location of where the gloves were relabeled is irrelevant to
14    Plaintiff’s task of trying to establish that Defendants entered into a fraudulent scheme.
15    The conduct at issue is the facts leading up to the agreement and the agreement itself,
16    not the manufacturing of the labels. The gloves could have been relabeled anywhere—
17    in California, Texas, or Canada—and it would not affect Plaintiff’s claims or what he is
18    required to prove in either of his two causes of action.
19    III.   CONCLUSION
20           For the foregoing reasons, Defendants respectfully request that the Court grant its
21    Motion and dismiss Plaintiff’s Complaint with prejudice.
22
23    DATED: January 31, 2019                        LTL ATTORNEYS LLP
24
                                                     By:     /s/ Joe H. Tuffaha
25
                                                           Joe H. Tuffaha
26                                                         Prashanth Chennakesavan
                                                           300 S. Grand Ave., 14th Floor
27                                                         Los Angeles, California 90071
                                                           Telephone: 213-612-8900
28                                                         Facsimile: 213-612-3773

                                             3
                     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
     Case 2:18-cv-09491-FMO-AS Document 23 Filed 01/31/19 Page 5 of 5 Page ID #:135



 1                                                  Bernie E. Hauder
                                                    (pro hac vice admission pending)
 2
 3                                                  Attorneys for Defendants
                                                    Robert Goldstein and DRG
 4                                                  Strategic, LLC d/b/a Meridian
                                                    Globa
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           4
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
